296 F.2d 326
HEIRS OF ELIAS GODREAU & CO., Defendants, Appellants,v.Miguel Florencio Godreau GUERRERO et al., Plaintiffs, Appellees.Maximina GODREAU, Widow of Colon, et al., Defendants, Appellants,v.Gudelia Colon ORTIZ, Plaintiff, Appellee.
No. 5902.
No. 5913.
United States Court of Appeals First Circuit.
November 30, 1961.

Leopoldo Tormes, Ponce, P. R., and Arturo Ortiz Toro, San Juan, P. R., for appellants.
Raul Matos, Ponce, P. R., for appellees in No. 5902.
Eduardo Cuchi Coll, Santurce, P. R., for appellee in No. 5913.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
In these cases counsel for unsuccessful defendants in the Superior Court of Puerto Rico not only petitioned the Supreme Court of Puerto Rico for review but also appealed to that court. The Supreme Court denied the petitions for review and on appeals this court summarily affirmed, it being obvious that only questions of local law were involved and that by no stretch of the imagination could we say that the result reached below was either "inescapably wrong" or "patently erroneous."


2
The constitutional claim on which counsel for the defendants based their appeals to the Supreme Court of Puerto Rico,1 as distinguished from their petitions for review, was in substance that defendants were deprived of due process of law because the Superior Court of Puerto Rico erred in its findings of fact and conclusions of law. The Supreme Court of Puerto Rico summarily dismissed the appeals and the defendants thereupon appealed to this court, their appeals bearing our docket numbers 5902 and 5913.


3
This court in No. 5902 entered an order on October 26, 1961, dismissing the appeal on motion of the appellee. A motion by the appellants for reconsideration of that action is now pending before us.


4
In No. 5913 there is pending before us a motion by the appellee to dismiss the appeal under our Rule 39, 28 U.S.C.A., although as yet the record in that case has not been filed, the date for doing so having been extended.


5
Clearly under § 37, referred to above, appeals in civil cases to the Supreme Court of Puerto Rico from the Superior Court lie only from final decisions "involving or deciding a substantial constitutional question" arising under either the Constitution of the United States or the Constitution of the Commonwealth of Puerto Rico. Obviously the constitutional question on which the basis for appeals to the Supreme Court of Puerto Rico is asserted to rest in these cases is not substantial. The only claims advanced by the appellants are to the effect that the decisions below were wrong. Mere error does not raise a constitutional question. Therefore the actions taken in these cases by the Supreme Court of Puerto Rico in dismissing the appeals are patently and inescapably correct.


6
Treating the motion for reconsideration in No. 5902 as a petition for rehearing, an order will be entered in that case denying the petition.


7
In No. 5913 an order will be entered dismissing the appeal.



Notes:


1
 Section 37 of Title 4, of the laws of Puerto Rico, Annotated, provides in its subsection (a) that final judgments of the Superior Court in civil cases involving a substantial constitutional question and in criminal cases shall be appealable to the Supreme Court of Puerto Rico, and in its subsection (b) that any other final judgment of the Superior Court shall be reviewable by certiorari issued at the discretion of the Supreme Court on application therefor by petition for review